W-/fe
                                 ELECTRONIC RECORD




COA #      01-15-00377-CR                          OFFENSE:         Failure to Stop & Render Aid

           Henry Guedes Pages v. The State
STYLE:     ofTexas                                 COUNTY:          Travis

                          REVERSE AND
COA DISPOSITION:          REMAND                   TRIAL COURT: County Court at Law No. 8


DATE:03/17/2016                    Publish: NO     TC CASE #:   _   C-l-CR-14-400141




                           IN THE COURT OF CRIMINAL APPEALS


          Henry Guedes Pages v. The State of
STYLE:    Texas                                         CCA#:                W-/&
          spa's                         Petition        CCA Disposition:
FOR DISCRETIONARY REVIEV V IN CCA IS:                   DATE:

     R&fa i e&                                          JUDGE:

DATE: /We>i/       2 57                                 SIGNED:                         PC:

JUDGE:       PC                                         PUBLISH:                       DNP:




                                                                                        MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD